                                        BACKGROUND

       The following facts are derived from the parties’ moving papers and are undisputed unless

otherwise indicated. They provide general background for the Daubert motions at issue.

       In November 2016, Mrs. Names was a 64-year old retired school secretary. The previous

month, her husband had gifted her a crossbow, a modern bow-and-arrow device known as a Barnett

Lady Raptor FX (“Lady Raptor”). A few months before this gifting, Mrs. Nemes began using her

husband’s crossbow, a Barnett Reverse Raptor (“Reverse Raptor”). She used his Reverse Raptor

at least 20-30 times, taking over 100 shots with it, prior to getting her Lady Raptor. Mr. Nemes

taught Mrs. Nemes how to use his Reverse Raptor, which he claims had a crossbow rail or ledge

below the track where the string travelled.

       Mrs. Nemes testified that when she received her Lady Raptor, she read the owner’s manual

cover to cover and understood all the warnings and instructions in it. She also estimated that she

shot the Lady Raptor 250-300 times in the weeks leading up to November 18, 2016 without any

problems, including earlier in the day on November 18, 2016. Nevertheless, on the evening of

November 18, 2016, Mrs. Nemes injured herself on her twelfth through fifteenth shot of the

afternoon. The injury supposedly came about when Mrs. Nemes squeezed the trigger to take a shot

and her thumb slid, resulting in the distal half of it being amputated by the bow string.

       Mrs. Nemes testified that she was not distracted, did not lose her grip, and did not lose her

balance or footing before she was injured. She testified that she was gripping the foregrip of her

Lady Raptor with her left hand and that her thumb was below the finger reminder rail. She claims

that she does not know why her left thumb got above the finger reminder rail and into the flight

track but asserts that she did not change or shift her grip. Mr. Nemes testified that he warned Mrs.

                                                 2
Nemes on several occasions about the importance of keeping her thumb and fingers below the

finger reminders. Mrs. Nemes stated that she fully appreciated the risk of having any body part in

the flight track or above the finger reminders while using the Lady Raptor.

       Plaintiffs claim that the Lady Raptor lacked proper finger guards, which could have created

a barrier between the foregrip and the flight track, and blocked Mrs. Nemes’s thumb from going

into the bow string path. In support of their design defect claim, Plaintiffs submit testimony from

Brian O’Donel, a supposed expert. Similarly, to refute her claims, Defendants offer the testimony

of their purported experts, John V. Grace and Michael Van Durme.

                                      LEGAL STANDARD

       The testimony of an expert, at trial, must be reliable and relevant. The standards governing

the admissibility of expert testimony are set forth in Fed.R.Evid. 702, which provides that "[a]

witness...qualified as an expert by knowledge, skill, experience, training, or education may testify

in the form of an opinion or otherwise if...the expert's scientific, technical, or other specialized

knowledge will help the trier of fact to understand the evidence or to determine a fact in issue."

Fed.R.Evid. 702.

       The standards have been further clarified by the Supreme Court's decisions in Daubert v.

Merrell Dow Pharm., 509 U.S. 579, 113 S.Ct. 2786 (1993) and Kumho Tire Co., Ltd. v.

Carmichael, 526 U.S. 137, 119 S.Ct. 1167 (1999). In Daubert, the Supreme Court defined the role

of the district court as that of a gatekeeper charged with the task of deciding whether an expert's

scientific testimony satisfies Rule 702's general requirements of reliability and relevance. Daubert,

509 U.S. at 597. Originally intended to screen out "junk science," Daubert has been extended to

both technical and other specialized expert evidence. See Kumho, 526 U.S. 137.

                                                 3
       In addition to screening whether or not a proposed individual qualifies as an expert as

contemplated by Rule 702, the court must assess whether the purported expert’s testimony is

relevant and reliable to be admissible at trial. In assessing the reliability of potential expert

testimony, the court must, “...make certain that an expert, whether basing testimony upon

professional studies or personal experience, employs in the courtroom the same level of intellectual

rigor that characterizes the practice of an expert in the relevant field.” Id. Hence, the court must

focus on the purported expert’s principles and methodology, not on the expert’s conclusions.

Ultimately, admissibility is a question of law that rests within the discretion of the district

court. United States v. Feliciano, 223 F.3d 102, 120 (2d Cir.2000).

       Notably, in December 2000, Rule 702 was amended to reflect the court’s gatekeeping task.

With regards to assessing expert testimony for admissibility, Rule 702 now instructs district courts

to ensure that: "(1) the testimony is based upon sufficient facts or data, (2) the testimony is the

product of reliable principles and methods, and (3) the witness has applied the principles and

methods reliably to the facts of the case." Fed.R.Evid. 702. Further, the proponent of the evidence

must establish its admissibility by a preponderance of the proof. See Bourjaily v. United States,

483 U.S. 171, 175-76, 107 S.Ct. 2775, 2778-79 (1987).

                                          DISCUSSION

       The pending Daubert motions pertain to three individuals whom the parties argue are

experts. The Court thus segregates its discussion by individual, beginning with Plaintiffs’ proposed

expert, Brian O’Donel.




                                                 4
  I.   Brian O’Donel

       O’Donel’s background is as follows. O’Donel is a professional engineer, a facilities

engineer, and a machinery and machine process safety expert who has been an associate with

Robson Forensic, Inc. since 2009. (See Pl. Dec., Ex. A, O’Donel C.V, ECF No. 58-1.) At Robson

Forensic, he has provided technical investigations, analyses, reports, and testimony towards the

resolution of industrial, commercial, and personal injury claims. He has also assisted in litigation

involving industrial facilities, manufacturing facilities, equipment and product safely, machine

guarding, and premises safety. (See id.) Further, he has a bachelor’s degree in Science and

Mechanical Engineering from Pennsylvania State University, a Six Sigma Black Belt, and

certifications in the following OSHA programs: OSHA 30-Hour, OSHA Machine Guarding, and

OSHA Trainer. (Id.)

       O’Donel testified that the Lady Raptor FX crossbow had inadequate thumb guards or

barriers to prevent Ms. Nemes’s injury. (See O’Donel Report (“Report”) in Defendants’ Dec. in

Support of Mot. to Exclude, (“Def. Dec.”), Ex. 2 at 2, ECF No. 53-1.) In rendering his opinion,

O’Donel reviewed 23 items, which included, inter alia: outside depositions, his inspection of the

incident crossbow and similar crossbows, a New York State Police Incident Report, Barnett’s

owner manuals and publications, the Parker Video of Hot Dog Amputation/Demonstration, the

Daven Chapa injury video, seven patent applications for crossbow grip guards (with iterations of

safety devices that purportedly maintain the fingers of a crossbow operator in a safe position during

discharge of the crossbow), a US Consumer Product Safety Commission Report, (which evaluated

eleven incidents of people using Barnett crossbows and supposedly suffering thumb lacerations or



                                                 5
amputations when the victim put their thumb in the path of the bowstring), and a Barnett Crossbow

Claims Chart of 157 Claims of finger/thumb injuries using Barnett crossbows. (Id.)

       Defendants seek to exclude O’Donel’s opinion that the Barnett Lady Raptor FX lacked an

adequate barrier guard and that the inadequate guard caused Ms. Nemes’s injury. (Defendants’

Memorandum to Exclude Brian O’Donel, (“Def. Mem. to Ex.”), ECF No. 53-7.) They argue that

“the sum and substance of O’Donel’s analysis and testing of his hypothesis consisted of handling

the crossbow, observing others handling the crossbow and examining other crossbows.” (Id. at 4.)

They add that “he did no testing or analysis to determine the size or shape that the barrier guard

should be to prevent injury.” (Id. at 9.) And they claim he did not test what he would consider to

be the minimum acceptable dimensions for an adequate barrier guard. Thus, they argue, he

detrimentally failed to come up with the necessary feasible alternative design. (Id. at 3.)

       Analysis

       Federal Rule of Evidence 702 allows the opinion testimony of experts when the witness is

“qualified as an expert by knowledge, skill, experience, training, or education, [and if] scientific,

technical or other specialized knowledge will assist the trier of fact to understand the evidence or

to determine the fact in issue.” Fed.R.Evid. 702.

       The Court’s first step in deciding whether or not to admit expert testimony is to determine

whether the proffered expert is qualified by virtue of specialized “knowledge, skill, experience,

training, or education.’” Nora Beverages, Inc. v. Perrier Grp. of Am., Inc., 164 F.3d 736, 746 (2d

Cir. 1998) (quoting Fed.R.Evid. 702). The threshold question is “whether the expert’s knowledge

of the subject is such that his opinion will likely assist the trier of fact in arriving at the truth.”

Hillaire v. DeWalt Indus. Tool Co., 54 F.Supp.3d 223, 233-34 (E.D.N.Y. 2014); Lappe v. Honda

                                                  6
Motor Co. of Japan, 101 F.3d 682 (2d Cir. 1996) (noting that expert’s skill knowledge, or

experience should be sufficient to “probably aid the trier of fact in his search for the truth.”)

(emphasis in original).

       In the context of products liability, an expert need not be confined to his area of practice.

“Where an expert has the education or background to permit him to analyze a given set of

circumstances, ‘he can through reading, calculations, and reasoning from known scientific

principles make himself very much an expert in the particular product even though he has not have

actual experience in its manufacture.’” Id. (quoting United States v. Viglia, 549 F.2d 335 (5th Cir.

1977)); Yaccarino v. Motor Coach Indus., Inc., No. 03-cv-4527, 2006 WL 5230033, at *9

(allowing expert to testify, despite expert not possessing experience tailored to the precise product

and issue); Kass v. West Bend Co., No. 02-cv-3719, 2004 WL 2475606, at *5 (E.D.N.Y. Nov. 4,

2004) (finding expert qualified where, despite having no experience with consumer products,

expert was deemed to have sufficient experience in accident prevention.) In sum, “the total scope

of an expert’s qualifications should be considered in evaluating whether or not his or her testimony

is admissible.” Lara v. Delta Int'l Mach. Corp., 174 F. Supp. 3d 719, 730 (E.D.N.Y. 2016).

       O’Donel’s Qualifications

       The Court finds O’Donel’s qualifications sufficient to render him an expert. O’Donel is a

professional engineer who has focused on industrial, facilities and machine process safety for over

two decades. (See Pl. Dec., Ex. A, O’Donel C.V.) He has been with Robson Forensic, Inc. alone

since 2009, a role in which has been conducting technical and product safety investigations and

providing analyses, reports, and data for resolving commercial and personal injury claims and

litigation, including related to industrial manufacturing and machine guarding. (See id.) Before

                                                 7
that, he was with Veolia ES/Harley-Davidson Motor Company, where he similarly provided

technical consulting and managed compliance projects to ensure regulatory compliance for

vehicles and motorcycles. (Id.)

       Prior to his work at Veolia, O’Donel worked for Standard Register Company for ten years,

managing their plant engineering, maintenance, emergency response, and environmental

compliance. (Id.) At Standard Register, he also handled: design, installation, implementation, and

maintenance of facility and manufacturing systems; production equipment; machine compliance

with OSHA standards; training, manufacturing, and design improvements. (Id.) And in the ten

years prior to that, O’Donel worked for various companies in roles related to engineering

management, research and product development, facilities engineering, project management, and

equipment safety improvement. Further, O’Donel has a bachelor’s degree in Science and

Mechanical Engineering from Pennsylvania State University and certifications in the OSHA 30-

Hour, OSHA Machine Guarding, and OSHA Trainer programs (Id.)

       Given the Court’s flexibility in evaluating an individual’s qualifications and based on

O’Donel’s education and three decades of work experience, the Court deems O’Donel an expert

in machine and equipment safety.

       Reliability of O’Donel’s Testimony

       The Court next turns to the admissibility of O’Donel’s testimony. First, it notes that under

New York law, to show that a product was not reasonably safe and thus defectively designed, a

plaintiff much show that: “(1) the product as designed posed a substantial likelihood of harm; (2)

it was feasible to design the product in a safe manner; and (3) the defective design was a substantial

factor in causing plaintiffs injury.” Colon ex rel. Molina v. BIC USA, Inc., 199 F.Supp.2d 53, 83

                                                  8
*S.D.N.Y. 2001) (citing Voss v. Black & Decker Mfg. Co., 59 N.Y.2d 102, 108-09, 463 N.Y.S. 2d

398 (1983)).

       In his expert report, O’Donel makes the following findings: (1) the crossbow design

exposed the user to the string motion hazard; (2) the combination of hazard and exposure was a

dangerous condition that was a cause of Plaintiff’s injuries; (3) the injury to plaintiff was

foreseeable; (4) Barnett’s failure to provide an adequate safeguard was a design defect and was the

cause of Plaintiff’s injury; (5) as designed the Barnett crossbow presents an unreasonable risk of

harm to the user; (6) others in the industry recognize this hazard and provide a means to protect

people; (7) Barnett’s failure to provide an adequate safeguard deprived Mrs. Nemes of the

protection that others in the industry provided and reasonable engineering principles required; and

(8) safer alternatives were feasible and available to Barnett and would not have defeated the utility

of the product. (Def. Dec. Ex. 2 at 18, O’Donel Expert Report.)

       Thus, Plaintiffs seek to admit O’Donel’s expert testimony in support of all three elements,

whereas Defendants seek to exclude it for these purposes. For reasons discussed below, the Court

finds that while O’Donel’s expertise and methodology permit him to testify about the first and

third elements of a defective design claim, his methodologies are not sufficiently reliable for him

to testify about the second element regarding a feasible alternative.

       The Product as Designed Posed a Substantial Likelihood of Harm

       Regarding the substantial likelihood of harm element, Defendants continually argue that

O’Donel did not conduct any objective, repeatable tests to confirm the size of an adequate barrier

guard, such that he can testify that the Lady Raptor was inadequate by industry standards. They

argue that the “sum and substance of Mr. O’Donel’s analysis and testing of his hypothesis

                                                 9
consisted of handling the crossbow, observing others handling the crossbow, and handling and

examining other crossbows.” (Def. Mem. to Ex. at 4.)

       Plaintiffs, however, argue that Defendants mischaracterize O’Donel’s methodology. They

claim that not only is the method of handling the crossbow, examining others handling the

crossbow, and handling and firing other crossbows sufficient under Daubert, but moreover,

O’Donel reviewed extensive external materials, which—along with his mechanical background

and the relative technical simplicity of this case—are sufficient for him to render an expert opinion

about the Lady Raptor’s substantial likelihood of harm. (See Plaintiff’s Memorandum in

Opposition, (“Pl. Mem. Opp.”), at 6, ECF Nos. 58-5, 59.)

       The Court agrees with Plaintiffs. As stated earlier, the testimony of an expert must be both

reliable and relevant in order to be admissible at trial. Considerations for assessing reliability and

relevance under Rule 702 are:

     (a) the expert’s scientific, technical, or other specialized knowledge will help the trier
     of fact to understand the evidence or to determine a fact in issue;
     (b) the testimony is based on sufficient facts or data;
     (c) the testimony is the product of reliable principles and methods; and
     (d) the expert has reliably applied the principles and methods to the facts of the case.

       Further, the Committee Notes for this Rule explain that the purpose of the Rule is to assist

the trier of fact when an untrained layman would be unable to intelligently determine a particular

issue without a specialized understanding of the subject in the dispute. Lastly, while the Notes

recognize the trial court's role in carefully vetting reliability of proffered expert testimony, they

also underscore that “rejection of the expert testimony is the exception rather than the rule.”

Fed.R.Evid. 702 advisory committee’s notes.



                                                 10
        Here, O’Donel’s expert report was generated from both his analysis of data and engaging

in “testing methods.” The Court must therefore vet both methods. Beginning with the data upon

which he relied, the Court finds that O’Donel’s data was broadly derived from several sources,

including: his inspection of the incident crossbow and similar crossbow’s inspections, a New York

State Police Incident Report, Barnett’s owner manuals and publications, the Parker Video of Hot

Dog Amputation/Demonstration, the Daven Chapa injury video, seven patent applications for

crossbow grip guards with iterations of safety devices that maintain the fingers of a crossbow

operator in a supposedly safe position during discharge of the crossbow, a US Consumer Product

Safety Commission Report (which evaluated eleven incidents of people using Barnett crossbows

and supposedly suffering thumb lacerations or amputations), and a Barnett Crossbow Claims Chart

of 157 Claims of injuries resulting from Barnett crossbows (some cases of which he himself

participated in as an expert). (Def. Dec. Ex. 2, at 2, ECF No. 53-1.)

        In arriving at his conclusion that the Lady Raptor lacked an adequate guard, which posed

a substantial likelihood of harm, (id. at 2), O’Donel first discussed his personal “inspection of the

subject crossbow” that supposedly “showed that it is difficult if not impossible to see your fingers

while aiming through the scope.” (Id. at 4.) O’Donel also relied on the testimony of Daniel Davis,

a former Barnett Engineering Manager, who testified elsewhere that “as you are shooting a Barnett

crossbow, and you’re looking through the scope, you cannot see where your fingers and thumb are

placed.” (Id. at 4-5.) This was reiterated by David Barnett of Barnett, who had previously testified

that: “you wouldn’t see your thumb because you are focused on looking through the scope” and

“if you put your hand in front of [the string], you’re going to get hurt.” (Id. at 5.)



                                                  11
        O’Donel applied his testing of the Lady Raptor and testimony about Barnett crossbows

from Daniel Davis and David Barnett to the prevailing industry standards, which he derived from:

Product Safety Management Guidelines by the National Safety Council, the Handbook for

Manufacturing Safer Consumer Products published in 2006 by the United States Consumer

Products Safety Commission (“CPSC”), the Handbook for Manufacturing Safer Consumer

Products, the Product Safety Management Guidelines by the National Safety Council, and the

Product Safety Engineering for Managers, A Practical Handbook and Guide. (Id. at 8.)

        The US Consumer Products Safety Commission is an independent federal agency

specifically tasked with protecting the public against unreasonable risks of injuries and deaths

associated with consumer products. See United States Consumer Product Safety Commission,

http://www.cpsc.gov/About-CPSC/. Similarly, the National Safety Council has been chartered by

Congress      with     the     same      purpose.     See     About       the    National      Safety     Council,

http://www.nsc.org./company. Accordingly, the Court finds it appropriate that O’Donel applied

the facts of this case to the standards promulgated by these credible agencies.1

        Based on O’Donel’s sources of data, experience, and testing of the Lady Raptor, the Court

finds that O’Donel has used sufficiently reliable methods to assist a trier of fact with deciding

whether the Lady Raptor, as designed, posed a substantial likelihood of harm to a user. See Almonte

v. Averna Vision & Robotics, Inc., 128 F. Supp. 3d 729 (W.D.N.Y. 2015) (allowing expert to testify

about the lack of guarding on a conveyor that caused plaintiff injury, where expert’s testimony of




1
 The Court notes that the cases in which reports by the US Consumer Product Safety Commission were deemed
unreliable were cases in which the expert relied on the agency reports for proof of the design flaw, not for the
appropriate standards for safety design and manufacturing defects. See e.g., Hilaire v. DeWalt Indus. Tool Co., 54 F.
Supp. 3d 223 (E.D.N.Y. 2014). The difference is material.
                                                        12
such was based on his application of the American Society of Mechanical Engineers’ recognized

industry standards); Milliman v. Mitsubishi Caterpillar Forklift Am., Inc., 594 F. Supp. 2d 230

(N.D.N.Y. 2009) (permitting expert to testify about his interpretation of the applicable safety

standards of the American National Standards Institute based on his education, professional

background, and secondary data sources, but not allowing him to testify about feasibility of

alternative designs that he had never created or tested).

       Feasibility to Design the Product in a Safe Manner

       The Court next turns to whether O’Donel may testify about whether it was feasible for

Barnett to design a safer crossbow with an adequate safety barrier. In products liability cases, “the

‘touchstone’ of an expert’s report should be a comparison of the utility and cost of the product’s

design and alternative designs.” Lara, 174 F.Supp.3d at 736 (quoting Hilaire v. DeWalt Indus.

Tool Co., 54 F. Supp. 3d 223, 244) (“In order to prove liability grounded upon a design defect,

New York law requires plaintiffs to proffer expert testimony as to the feasibility and efficacy of

alternative designs.”) “The presence of this factor in a design defect case also ensures that the

focus of the jury’s deliberation is on whether the manufacturer could have designed a safer product,

not on whether an expert’s proposed but untested hypothesis might bear fruit.” Colon ex rel. v.

Molina v. BIC USA, Inc., 199 F.Supp.2d 53, 77 (S.D.N.Y. 2001).

       O’Donel’s report reflects that a safer alternative design for the crossbow was feasible and

that others in the industry had incorporated such designs. (See Report, Def. Dec. Ex 2, at 9):

       The safeguarding of motion hazards by manufacturers was certainly not a new
       concept when these crossbows were released to the market. The concept of barrier
       guards to prevent inadvertent contact with a hazard has been known to product
       engineers and manufacturers of products and the consumer products industry for
       decades. Any claim of “state of the art” with regard to the inadequately guarded
       design is completely without merit. Claims that the type of guard that would have
                                              13
       prevented these hand injuries was not available until 2011 ignores the simplicity of
       the barrier guards in question. Further, the use of barrier guards for this type of risk
       prevention has been common for decades prior to the manufacture of the crossbow
       in question. There was no technological barrier to Barnett properly safeguarding
       against the risk, they simply failed to do so.

       But for all of O’Donel’s strong opinions, the Court struggles to find the foundation of their

reliability. Because Plaintiffs emphasize the breadth of sources that O’Donel analyzed as support

for the reliability of his opinions, the Court goes through each and shows why they still do not

allow O’Donel to testify on the element of feasibility.

        First, the Report cites a June 2007 Whitetail Journal article, which apparently stated that

certain competitor crossbow manufacturers had installed a thumb safety device and changed the

design of the crossbow forearm to prevent hunters from being able to get their fingers or thumb

above the rail of the bow. (Id. at 5.) Notably, however, O’Donel’s report did not elaborate as to

which competitor manufacturers had installed these supposedly adequate devices. Nor did he

provide any useful details as to the competitor safety devices’ specifics, such as whether they were

on similar types of crossbows, of similar sizes and prices, and/or whether they could have also

been used on the Lady Raptor. His deposition, too, provided minimal additional insight. Thus,

while the article supposedly refers to other devices having better finger protection contraptions, its

lack of specificity and indicia of credibility fail to bolster the reliability of O’Donel’s opinion that

it was feasible and/or germane to the industry for adequate finger barriers to be used.

       Next, O’Donel’s report states that at least as early as 2006, there were patents describing

features to protect crossbow operators from inadvertent contact with the string motion hazard. (Id.

at 9.) For example, he references a Ten Point patent filed in 2009 that described a crossbow grip

guard. (Id.) The references to the patents in his report, as well as the other patent applications he

                                                  14
claims to have reviewed, do not prove that these devices were actually manufactured and sold.

Thus, they do not show that there was a feasible alternative device on the market. See e.g., Hilaire,

54 F. Supp. 3d at 244 (E.D.N.Y. 2014) (finding expert’s conclusions on availability of alternative

designs and technology insufficient where expert had not: tested the designs, proven that they were

employed on the type of device that caused the plaintiff’s injury, nor done analysis of the feasibility

or cost of installing those alternatives, particularly relative to the utility of the device). Indeed, in

his deposition, O’Donel mentioned owning a Ten Point crossbow and having to design his own

device to ensure finger protection. (See O’Donel Dep. in Blankenship v. Barnett, Ex. 4, at 121-24,

ECF No. 53-1.) This further suggests that feasible design alternatives were not already in use.

        Moreover, as Defendants note, patent applications themselves do not demonstrate that the

Lady Raptor lacked an adequate finger barrier or that the devices patented could have been used

on the Lady Raptor. In that regard, Defendants are correct that this case differs from the situation

in Almonte, 128 F. Supp. 3d 729, in which after the injury occurred, the employer retrofitted the

subject machine with a guard to prevent the injury plaintiff suffered from happening in the future,

and plaintiff’s expert opined that the new guard was an alternative feasible design. Id. at 751. Here,

Barnett did not change its barrier after Mrs. Nemes’s injury. Nor did O’Donel conduct any

meaningful testing for a plausible alternative on the actual Lady Raptor. Thus, while he references

testimony of Daniel Davis, Barnett’s former Engineering Manager, reflecting that “finger

reminders” were brought to Barnett’s attention and that Davis had seen and researched “a Ten

Point with the finger guards,” (Report, at 9), such testimony fails to demonstrate a problem with

the Lady Raptor model specifically. It also fails to show that Barnett engaged in any actual testing

or found a plausible solution to the issue with the Lady Raptor or similar devices.

                                                   15
       Towards the very end of the report, O’Donel repeats that “Nemes’s Barnett Lady Raptor

did not have an adequate barrier guard.” And he adds that “Barnett crossbows were equipped with

a poorly designed, inadequate, and ineffective thumb/finger guard… [which was] inadequate for

its intended purpose as a barrier guard.” (Id. at 16.) In this section of the report, entitled “Safer

alternatives were feasible and available at the time of manufacture,” O’Donel provides a

photograph of him holding the Lady Raptor to show the finger’s exposure as well as a photo of a

competitor model, the Ravin crossbow with “2+ inch barrier guards” and a “Bear crossbow with

guarding features, Gearhead with vertical grip protection.” (Id. at 17-18.)

       In this section, the first photo shows how the design of the Lady Raptor and hand-

positioning creates a substantial likelihood of harm to the thumb, and indeed, one that could have

caused Mrs. Nemes’s injury. (Id.) But none of the photographs show that there was a feasible

alternative. The photos of the Bear and Ravin have several flaws. First, they do not show O’Donel

similarly holding them in a manner that makes it clear that they were designed with similar

dimensions to the Lady Raptor and would pose the same risk of harm to a person holding them. In

fact, a general look at the Bear and Ravin photos makes it seem as though those two models have

a distinctly different crossbow shapes than the Lady Raptor altogether.

       The Court notes, however, that O’Donel could still use those models to support his opinion

if he demonstrated that the physical differences between the models was minor and that: 1 ) they

had adequate barrier guards, 2) such barrier guards could have been implemented in the Lady

Raptor with minimal cost burden to Barnett, and 3) such guards could have prevented Mrs.

Nemes’s injury without diminishing the Lady Raptor’s utility. O’Donel’s photographs simply do

not go this far. The photos do not show what, if any, superior guards were in place, and nor do

                                                 16
they elaborate on how those guards could have been supplanted into the Lady Raptor, at low or

reasonable cost, and without diminishing its utility. Indeed, his Report does not belabor the

improvements of those models or do any in-depth comparison between them. Thus, at best, with

the photos of the alternative models, O’Donel merely speculates about their hypothetical

superiority.

       The Court finds similar flaws with O’Donel’s reliance on the Parker Video and video of

Daven Chapa. Neither of these videos features a Lady Raptor, and thus the flaws depicted in these

videos do not support the proposition that O’Donel adequately tested the flaws and feasibility of

alternative solutions for the Lady Raptor. See Brooks v. Outboard Marine Corp., 234 F.3d 89 (2d

Cir. 2000) (noting that expert “had not performed any tests on the actual boat or engine involved

in the accident, conducted any interviews with any witnesses, or conducted ‘any actual testing…’”

of his proposed design solution).

       Similarly, both the Report from the US CPSC and the Barnett Crossbow Claims Chart fail

to specifically show similar injuries to Mrs. Nemes being caused by the Lady Raptor. The Barnett

Crossbow Claims chart only lists one claim that even relates to a “Raptor” model, let alone a Lady

Raptor, and there is no specific information about this claim in the chart. Therefore, it is unclear

what the claim or injury in that chart is about. Again, none of these four sources meaningfully

moves the needle towards proving that O’Donel’s contention as to feasible alternatives to the Lady

Raptor structure existed and were already being manufactured with improved results. Accordingly,

they support O’Donel’s testimony being little more than the “theoretical musings” or “guesswork”

that the Lara court warned against admitting. Lara, 174 F.Supp.3d at 736.



                                                17
       But even assuming that O’Donel identified plausible superior guards in comparators, the

Court finds that O’Donel’s claim, that alternatives were available and feasible to Barnett and would

not have defeated the utility of the product, lacks adequate testing. In his deposition, O’Donel

claimed that he thoroughly measured and tested the Lady Raptor at issue, that others also tested it,

and that he and his team tested other devices. (See O’Donel Dep., Def. Dec. Ex. 2, at 9-15.) But

the nature of all this measuring and testing again support the first and third elements for a design

defect claim. They do not truly address the feasible alternative prong, which needs proof that it

was mechanically possible to better design the defective product and that the cost/benefit analysis

warranted so doing.

       Indeed, in O’Donel’s report, O’Donel referenced testimony of Daniel Davis (Barnett’s

former Engineering Manager), who reported that there is an innate harm that crossbows pose to

fingers, one that is “inherent to every crossbow.” (Report, at 5.) In his deposition, O’Donel

reiterated that Davis had testified that Barnett was unable to design the Lady Raptor in a manner

to avoid this vulnerability. (See O’Donel Dep. at 37:5-14.) Thus, O’Donel’s methods again

underscore that the Lady Raptor was innately dangerous and likely caused Mrs. Nemes’s harm,

but not that it was feasible to avoid the harm.

       Lastly, when specifically grilled about what testing O’Donel may have done regarding

alternative solutions for the lack of a finger barrier, O’Donel repeatedly emphasized that he

basically measured, photographed, evaluated, and compared a few models on the market. (Id. at

9-13.) He also mentioned watching a video of Mrs. Nemes’s reenacting how she shot the Lady

Raptor. (Id. at 22.) In a similar older deposition for another lawsuit, he even discussed trying to

design a better guard on his own crossbow. But nowhere in any of his old depositions, did O’Donel

                                                  18
testify that he was able to test the Lady Raptor or highly similar crossbow models that had adequate

barriers and eliminate the innate risk of finger harm. Nor was he able to design a contraption that

could be generically affixed to the Lady Raptor and eliminate such risk altogether.

        Accordingly, even though O’Donel’s methods were not as woefully ineffective as the

experts in Brooks, 234 F.3d 89 (finding that expert had not seen nor conducted any tests on the

actual boat or engine involved in the accident) , Lara, 174 F.Supp. 3d 719 (finding that expert

performed no meaningful tests or calculations, prepared no drawings of a proposed alternative

design and conducted no meaningful comparisons) or Zaremba, 360 F.3d 355 (finding expert had

not tested, measured, prototyped, calculated, submitted alternative designs for peer evaluation, or

provided proof of comparators), they were still insufficient to pass muster under Rule 702.

       The situation here is akin to that in Hilaire, 54 F.Supp.3d 223, where the expert prepared

a detailed report and had substantial qualifications. There, as here, the Court found most of the

report to be filled with principles related to mechanical safety with only sparse actual opinions and

conclusions on the defective device. Further, when that report contended that there were feasible

mechanical alternatives, it only mentioned such conclusions in generalities, without sufficient

detail regarding structure, cost, or industrial time frame. Id. at 244 (“Mr. Barbe’s conclusions

concerning alternative designs are similarly without analysis or support. He asserts, for example,

that ‘if a guard is placed at the point of operation on the Saw, the dangers of coming in contact

with its moving parts will be eliminated’—an assertion that seems self-evidence based solely on

commons sense.”) Indeed, the Hilaire Court repeatedly emphasized that the expert had not shown

that his proposed devices had ever been tested or used with the type of saw at issue, let alone that

it was economically feasible and worthwhile for them to be so utilized.

                                                 19
       The instant situation is also comparable to Lara, insofar as the Lara Court’s issue with the

expert not doing a meaningful comparison of the cost versus utility of the alternative design theory.

Here, O’Donel opined that the Lady Raptor’s finger barrier had an easy design fix that would cost

Barnett nearly nothing and not reduce the utility of the device, yet he did not have reliable data to

back his opinion. Such speculation is simply insufficient to support a design defect theory, even if

seemingly common sense. Therefore, O’Donel may not testify about a feasible alternative.

       Causation

       The Court turns lastly to whether O’Donel may testify about the element of causation. The

Court finds that O’Donel does have the sufficient expertise and adequately vetted methods to do

so. It already found that his sources of information were vast and reliable enough for him to opine

on whether the Lady Raptor posed a substantial likelihood of harm. Further, his physical testing

of the Lady Raptor, as it is currently designed, and comparison with other models, as they are

currently designed, are reliable testing methods for proving causation for a relatively simple

device. In conjunction with the amputation videos, patent applications, and reports of consumer

injuries, as well as Daniel Davis’s and David Barnett’s concessions regarding the likely risk of

harm, O’Donel’s testing methods are sufficient for him to opine that the Lady Raptor’s design was

a foreseeable cause of Mrs. Nemes’s finger injury. See Almonte, 128 F.Supp. at 748.

       Having addressed Defendant’s Motion to Exclude Plaintiffs’ expert, and its decision to

grant in part and deny in part the motion, the Court turns to Plaintiffs’ Motion to deny Defendants

proposed experts. Similar to its analysis of O’Donel, the Court begins by assessing their expert

qualifications and then concludes by discussing the reliability of their proposed testimony.



                                                 20
 II.    John V. Grace’s Expert Status

        Grace’s background is as follows. Grace has been involved with crossbow sales since 1989

as a retailer, and in crossbow design as a manufacturer since 2003. (Def. Dec. in Opp., Ex. 1, ECF

No. 60-1.) He has designed or helped design crossbows for the consumer market under two

different brands. (Id.) He has written owner’s manuals for safe crossbow use and has instructed

hundreds of individuals how to safety use a crossbow. (Id.) He has also testified in several cases,

related to trademark and personal injury issues. (Id.)

        While Defendants have not provided as much detail about their experts’ backgrounds as

did Plaintiffs, the Court still finds Grace’s background sufficiently robust for him to testify as an

expert in this case. Again, the threshold question when assessing an expert’s knowledge, skill,

experience, training and/or education is “whether the expert’s knowledge of the subject is such

that his opinion will likely assist the trier of fact in arriving at the truth.” Hillaire, 54 F.Supp.3d at

233-34 (emphases added); Lappe v. Honda, 101 F.3d 682 (noting that expert’s skill knowledge, or

experience should be sufficient to “probably aid the trier of fact in his search for the truth.”)

(emphasis in original). Here, Grace’s background would likely assist the trier of fact in ascertaining

the truth. Accordingly, it suffices.

III.    Michael Van Durme’s Expert Status

        Van Durme’s background is as follows. Van Durme is a retired New York Environmental

Conservation Police Captain. (Def. Dec. in Opp. Ex. 8, ECF No. 60-8.) He has been investigating

and teaching about the investigation of hunting and shooting-related accidents and injuries for over

20 years. (Id.) He serves as the Director of the International Hunter Education Association (IHEA)

Hunting Incident Investigation Academy, where he taught for over 15 years. (Id.) He has been a

                                                   21
Certified Hunter Education Instructor for over 33 years, teaching about the safe use and handling

of firearms, bows and crossbows. (Id.)

       He is also a life member of the IHEA and regularly attends its national conferences, where

he learns about the methods and materials that are used in all the states and provinces. (Id.) He has

also been hunting and shooting for over 45 years, using a wide variety of firearms, bows, and

crossbows. (Id.) As a consultant, he has been asked to review and update the training materials

that are used in Hunter Education classes across the country. (Id.) He has been researching and

studying crossbows and crossbow designs for over 15 years, including meeting with factory

representatives of every major manufacturer and handling and shooting crossbows from all the

leading manufacturers. (Id.) His interest has focused on evolving designs, the safe use of

crossbows, and how to train users to avoid any risks. (Id.)

       In addition, Van Durme testified that he has a degree from SUNY Cobleskill in Applied

Science, Fisheries and Wildlife. (Def. Dec., Ex. 3, Van Durme Dep. at 26, ECF No. 60). He also

testified that while working for the New York State Department of Environmental Conservation

as a consultant, one of his specialties was running a hunting accident investigation program. In this

program, he testified that he developed the Department’s training and a piece of

equipment/database that they use for injury investigations. (Id. at 29.) At the same time, Van

Durme testified that he does not have an engineering background, and nor has he ever designed a

crossbow or components of a crossbow, including barrier guards of any type. (Id. at 43.)

       The Court finds Van Durme’s skills, qualifications, and work experience amply support

his being an expert witness. Accordingly, it deems him an expert and moves on to assess the

reliability of both his and Grace’s proffered testimony.

                                                 22
IV.     Lack of Reliability

        Having determined that Grace and Van Durme are both qualified to testify as experts, the

Court examines whether their proffered testimony qualifies as specialized knowledge sufficient to

assist the trier of fact in understanding the evidence or determine a fact in issue. Again, under

Daubert, expert testimony is admissible under Rules 702 of the Federal Rules of Evidence if it is

both relevant and reliable. See Daubert, 509 U.S. at 589-90.

        Both Grace’s and Van Durme’s testimony that Defendants seek to admit only relates to

causation. Specifically, Defendants seek to admit Grace’s testimony that “Mrs. Nemes was the

sole cause of her injuries.” (Def. Dec. in Opp. at 10.) And similarly, they seek to admit Van

Durme’s testimony that “Jean Nemes was the sole cause of her injuries.” (Id.) The issue of

causation is undoubtedly relevant as it is one of the prima facie elements for a defective design

claim. Therefore, the only issue for this Court to assess is reliability.

        Defendants have failed to show that Grace’s or Van Durme’s testimony that Mrs. Nemes

caused her injuries was based on sufficient facts or data, the product of reliable principles and

methods, and that such methods were reliably applied to this case, as is required by Fed.R.Evid.

702. Defendants try to skirmish this requirement by arguing that it is Plaintiffs’ burden “to present

evidence that it was feasible to design the product in a safe manner.” (Def. Dec. in Opp. at 9.) They

add that because Plaintiffs have not met their burden, Plaintiffs attempt to charge Barnett’s experts

with the responsibility of testing their purported alternative design. (Id.)

        The Court finds this argument incredible. Plaintiffs challenge the very issue with

Defendants’ experts that Defendants challenge with Plaintiffs’ expert. The appropriate thing to

challenge on a Daubert motion is the method an expert used to arrive at his or her opinion,

                                                  23
regardless of whose ultimate burden it is to make out the elements for a prima facie claim. Here,

while both experts are qualified to offer expertise, they did not engage in any of the testing methods

that the law requires for some of their testimony to be admissible. That Defendants do not have

the burden of disproving a feasible alternative is of no import. Defendants seek to admit certain

testimony of supposed experts to refute Plaintiffs’ causation argument. To do so, their methods

must be sufficiently reliable. See Brooks, 234 F.3d 89 (finding that the “failure to test a theory of

causation” justified the trial court’s exclusion of the expert’s testimony).

       Grace’s Methodology

       With Grace specifically, while he has worked in the crossbow industry since 1989, selling

and designing crossbows for various manufacturers, his report contained a mix of opinions about

crossbows generally and factual findings related to the instant case. For example, his report

contains the following statements:

   •   It is my opinion that the forearm on the Barnett Lady Raptor in question was not
       unreasonably dangerous and was reasonably safe to use.

   •   It is also my opinion that when used properly the string of the Barnett Lady Raptor
       would not cause any finger or hand injury to the user.

   •   It is also my opinion that the only true safeguard against finger injury is to follow
       the safety guidelines provided by the crossbow manufacturer and keep all body
       parts out of the path of the string and use the defined foregrip area that is safely
       below the string track.

   •   Based on my experience and observation of hundreds of crossbow shooters, it is
       exceedingly rare that a shooter’s hand, accidentally or unintentionally, ‘slides’ up
       the stock or forearm to come to rest in a position that places the thumb or finger in
       jeopardy just prior to pulling the trigger. I do believe that an injury can happen
       when a shooter consciously grasps the forearm in an incorrect position while
       preparing to shoot whereby the shooter places his finger or thumb in the direct path
       of the string.


                                                 24
   •   The modern crossbow is a direct descendent of the first crossbow built in 5th
       Century BC, nearly 2500 years ago in eastern Asia. A sketch of a crossbow
       designed by Leonardi Di Vinci circa 1500 could be mistaken for a current model
       hanging on the shelf of a major retailer today. At the turn of the first millennia
       (1000 AD), mass produced crossbows were powerful enough to fire a bolt or arrow
       that could penetrate chain mail or plate armor at up to 300 yards.

   •   It is my opinion, based on observation of hundreds of crossbow shooters taking
       thousands of shots, that Mrs. Nemes did not hold the crossbow in the manner she
       described. She instead grasped the forearm of her crossbow in a manner that placed
       her thumb in the flight path of the string her preparation to fire the crossbow.

Because the Court has found Grace to be a general expert on crossbows based on his years of

experience in the industry, the Court finds that he is qualified to opine about the general history,

function, and design of crossbows, and general plausible causes of various crossbow injuries. But

with regards to what he believes happened in the instant case and on November 18, 2016 to Mrs.

Nemes with the specific Lady Raptor that she was using, Grace has failed to show that he relied

on a reliable method in arriving at his conclusions.

       Nowhere in the report does Grace indicate that he examined, measured, photographed, or

evaluated the subject crossbow or any Lady Raptor model. Nowhere in the report does Grace

indicate that he attempted to reconstruct the accident or otherwise test his hypothesis. Nowhere in

the report does Grace contend that he watched existing videos of Mrs. Nemes’ holding the Lady

Raptor before deciding that she was holding it correctly.

       Grace’s testimony reflects the same. He testified that he did not have any records, notes,

memoranda, or videotapes in his file – only a photograph of the Lady Raptor that he downloaded

from the Internet. (Grace Dep. Ex 18, 9:14-22, ECF No. 56.) Similarly, he indicated that he merely

reviewed Mrs. Nemes’ deposition, (id. at 77, 147), regarding how she held the crossbow but did

not personally demonstrate it or have Mrs. Nemes or another person demonstrate how it was held

                                                25
in person. (Id. 16:1-11.) At best, Grace’s testimony indicated that at some point he had held a Lady

Raptor, but he did not testify that he held one specifically as part of his testing method for this

case. And he admitted that he has never fired one. (Id.)

        As far as external sources, such as materials, treatises, and other types of materials and

information, Grace testified that he “didn’t have any other materials.” (Id. at 18:7-11.) He also

testified that he did not receive any further facts, items, or evidence after issuing his report that he

would use to change his testimony. (Id. at 54:2-6.) He even summarized himself that the essence

of his methodology was a review of Mrs. Nemes’s deposition: “the description of her injury being

her thumb; her description of her – of her shooting technique and where she was standing or how

she was holding it. She was – in my opinion, that she grabbed that crossbow with her thumb above

the track or in the path of the string prior to pulling the trigger.” (Id. at 83:9-16.)

        The foundation for Grace’s opinions on how Mrs. Nemes’ held the Lady Raptor and injured

herself rests on unstable ground—certainly, too unstable ground to pass muster under Daubert.

See Amorgianos v. Nat'l R.R. Passenger Corp., 303 F.3d 256 (2d Cir. 2002) (explaining that

expert’s testimony was fatally flawed when he did not isolate the variable he was testing and failed

to apply a reliable methodology, of appropriate intellectual rigor, in formulating his opinion);

Washburn v. Merck & Co., 213 F.3d 627 (2d Cir. 2000) (affirming district court’s decision not to

admit expert opinion where that expert’s opinion “did not emanate from his own research in the

field, but rather was developed for the purposes of litigation.”). Indeed, it was in Kumho Tire that

the Supreme Court explained that there was a difference between an expert opining on general

causation based on expertise and knowledge and specific causation based on actual evidence and

observation. Hence, while Grace may testify as to his general knowledge about the causes of

                                                   26
crossbow injuries and crossbow designs, he may not opine as to his belief on the cause of Mrs.

Nemes’s injury without having analyzed or tested the device at issue.

       Van Durme’s Methodology

       The Court last addresses Van Durme’s methodology for arriving at his opinion and whether

it suffices under Daubert to be admissible. Like Grace, Van Durme’s testimony also colors the

cause of Mrs. Nemes’s injury. (See Van Durme Report, Def. Dec. Ex. 8, at 7, ECF No. 60.) (“These

safety precautions need to be followed and the plaintiff’s failure to take these precautions and

failure to abide by these warnings are likely the sole cause of her injuries.”)

       In his report, Van Durme lists the following materials as those that he reviewed in

anticipation of rendering his opinion:

   •   Deposition transcript of Jean Nemes taken on October 3, 2017;
   •   Deposition transcript of James Nemes taken on October 3, 2017;
   •   Plaintiff’s Complaint;
   •   Owner’s Manual for Barnett Lady Raptor fX crossbow;
   •   Caution sticker;
   •   Photographs produced by Plaintiff;
   •   Disclosure of Expert Testimony and Report from Brian O’Donel, P.E., March 26, 2018;
   •   Disclosure of Expert Testimony and Report from Dan Meadows, March 22, 2018.

(See id. at 1.) As with Grace’s testimony, the Court finds that reviewing these documents is not a

reliable method for Van Durme to opine on what he believes occurred on the day of the incident

and caused Mrs. Nemes’ injury. The purpose of an expert is to leverage their expertise and

technical acumen to make it easier for the trier of fact to discern the truth. Here, Van Durme’s

opinion as to what he believes are the facts underlying the incident are simply his interpretation of

her deposition transcript. As such, they unduly risk usurping the role of the trier of fact.




                                                 27
       In his deposition, Van Durme testified that he never inspected Mrs. Nemes’s Lady Raptor

or another Lady Raptor in connection with his investigation. (See Van Durme Dep., Def. Dec. Ex.

3 at 21, 73.) He also never watched a video in which Mrs. Nemes purportedly demonstrated how

she held the crossbow. (Id. at 57-58.) Although he said that he had shot a similar Raptor crossbow

at one point, he did not do so in connection with this investigation. (Id. at 22, 73.) He also testified

that when he did use a Raptor, he did not take down any data nor conduct any testing on how to

prevent a user from making inadvertent contact with the string. (Id.at 45.) And he never measured

Mrs. Nemes’s hands, thumb, or the Lady Barnett’s dimensions. (Id. at 113.) Rather he relied on

his memory of the Lady Raptor design. (Id. at73.)

       The Court acknowledges that this does not discredit all of his testimony. Van Durme still

has extensive firsthand experience with crossbow use, training, and safety. He testified that he

himself has fired a crossbow thousands of times, and has played an integral role helping the New

York State Department of Environmental Conservation with its safety programs. And he states

that he has instructed over a thousand students over the years in how to safely use a crossbow. (Id.

at 38.) Van Durme has also traveled extensively to trade shows and spoken with various

manufacturers about various crossbow models. (Id. at 51.) In so doing, Van Durme has also found

a generic finger guard that at least one manufacturer tried to sell, which he tried to affix on several

models, and which led him to believes that such finger guards have no efficacy and are nothing

more than a “gimmick” (Id. at 46-48.) Therefore, some of his strong opinions—on the

impossibility of a crossbow user sustaining a particular type of injury based on the mechanics of

the crossbow design —are fairly reliable. (See id. at 58-60, 65.) They are simply not reliable insofar



                                                  28
as Van Durme seeks to apply them to the specifics of the incident related to which did no

particularized testing.

       As such, Van Durme may testify regarding his general beliefs about crossbow design as it

relates to finger injuries. Comments such as the following will be admissible:

       The open design of the exposed string has been common to all crossbow designs
       for centuries. A great amount of force is needed to cock the crossbow and the user
       that has cocked a crossbow would be well aware of the path of the string as well as
       the speed and power of the string when the crossbow is fired. The risk of injury
       from placing one’s hand in the path of the flex string is open and would have been
       obvious to any user.

(Id.) But having not tested the actual Lady Raptor, another Lady Raptor, or any physical

crossbows, and having not tested or modeled Mrs. Nemes’ theories of causation, including

considering her hand measurements and placements and the design of the device at issue, the Court

simply cannot allow Van Durme to testify about the cause of this specific incident.

       As Plaintiffs note, Van Durme opines as to the very thing he was hired to help a jury

evaluate, which is whether Mrs. Nemes’s injury was caused by a defective device or her own

negligence. He may not testify that Mrs. Nemes’s hand placement was the cause of her injury

simply by reading secondary documents and ruling out other hypothetical causes without looking

at the device in question or conducting any sort of particularized analysis that build on his unique

expertise. See Bragdon v. Abbott, 524 U.S. 624, 118 S. Ct. 2196 (1998) (explaining the

shortcomings with expert’s opinion being “based on the absence of contrary evidence, not on

positive data….”) To satisfy Rule 702, his “expert testimony must have a traceable, analytical

basis in objective fact.” Id. Thus, Van Durme may only opine as to general cause, not specific

cause. Accordingly, Plaintiff’s motion to exclude his testimony is granted in part.


                                                29
